Title: From George Washington to the United States Senate, 19 February 1793
From: Washington, George
To: 

 

Gentlemen of the Senate,
United States [Philadelphia]February the 19th 1793.

I nominate the following persons to be Consuls for the United States of America, at the places affixed to their names respectively.
Nathaniel Cutting, of Massachusetts, to be Consul of the United States of America, for the Port of Havre de Grace in France; and for such other parts of that Country as shall be nearer to the said Port than to the residence of any other Consul or Vice Consul of the United States, within the same allegiance.
Edward Fox, native of Great Britain, to be Consul of the United States of America for the Port of Falmouth, in the Kingdom of Great Britain, and for such other parts of the said Kingdom as shall be nearer to the said Port than to the residence of any other Consul or vice-Consul of the United States, in the same Kingdom.
Joseph Yznardi, native of Spain, to be Consul of the United States of America for the Port of Cadiz, in the Kingdom of Spain, and for such other parts of the said Kingdom, as shall be nearer to the said Port, than to the residence of any other Consul or Vice Consul of the United States, within the same allegiance.
Robert Montgomery, of Alicant, to be Consul of the United States of America, for the Port of Alicant in the Kingdom of Spain, & for such other parts of the said Kingdom as shall be nearer to the said Port than to the Residence of any other Consul or Vice-Consul of the United States, within the same allegiance.
John Parish, native of Great Britain, to be Consul of the United States of America for the Port of Hamburg, and for all other places within the same allegiance.
Henry Cooper, of Pennsylvania, to be Consul of the United States of America, for the Island of Santa Cruz, & for all other places under the same allegiance in America as shall be nearer to the said Island of Santa Cruz than to the residence of any other Consul or Vice-Consul of the United States within the same allegiance; vice James Yard resigned.
David Matthew Clarkson of Pennsylvania, to be Consul of the United States of America for the Island of Saint Eustatius, & for

all other places under the same allegiance in America which shall be nearer to the said Island of Saint Eustatius than to the residence of any other Consul or vice-consul of the United States, within the same allegiance.
Benjamin Hamnell Philips of Pennsylvania, to be Consul for the United States of America in the Island of Curaçoa, and for all other places under the same allegiance in America, which shall be nearer to the said Island of Curaçoa than to the residence of any other Consul or Vice-Consul of the United States, within the same allegiance.

Go: Washington

